DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1 is pending.
Claim 1 is rejected.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kendall (US 2012/0052218, cited by the examiner on the non-final office action dated 03 September), as evidenced by Willis (US 3,901,439, cited by the examiner on the non-final office action dated 23 December 2020), hereinafter Willis, and in view of Redfield et al. (US 2004/0010971, cited by the examiner on the non-final office action dated 03 September 2020), hereinafter referred to as Redfield.
Regarding Claim 1, the applicants claim a miniature water fountain, which is defined as an architectural feature that involve the spill of water into a basin or shooting water jets into the air (Paragraph [0010]) and depict a miniature water fountain in Figure 3. Under the broadest 
Kendall teaches a decorative wreath comprised of a wreath frame (element 12), and decorative elements (element 14) including: shells, pebbles, tree bark, and other decorative and durable materials (Paragraph [0022]). Kendall, further teaches additional decorative elements (element 16) comprising: leaves, flowers, and any other appropriate natural or artificial decorative elements (Paragraph [0023]). The decorative elements taught by Kendall encompasses at least one of the decorative elements in the instant claim, tree bark, and is therefore sufficient to meet the decorative element limitation of the instant claim. While Kendall does not explicitly teach a miniature waterfall/fountain, Kendall does teach miniature replicas of larger items as decorative elements (Paragraph [0023]), of which a miniature replica of a waterfall would be encompassed as a decorative element, and one skilled in the art would recognize the miniature waterfall taught by Willis (Figure 1), as one such miniature replica for a decorative element. 
Kendall does not teach does not teach the use of an eye bolt as a hanging attachment means. Kendall and Redfield both teach on suspended decorative elements. Redfield teaches the use of eyebolts (element 13) as a hanging attachment means (Claim 5). It would have been obvious to one skilled in the art, before the effective filing date, to modify the decorative wreath of Kendall by utilizing an eyebolt (as taught by Redfield) as the hanging attachment means (instead of the wire loop taught by Kendall), as this modification is a simple substitution of one known element for another to obtain predictable results, which is prima facie obvious (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Response to Arguments
The examiner would like to note a section of Remarks, filed 22 March 2021, is entitled 35 USC 105, the examiner believes this is meant to 35 USC 103.
Applicant’s arguments and amendments, see Paragraph 2 of Remarks filed 22 March 2021, with respect to the 35 USC 112(b) rejection have been fully considered and are persuasive.  The 112(b) rejection of claim 1 has been withdrawn. 
Applicant's arguments filed 22 March 2021, with respect to the 35 USC 103 rejection have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., introducing motion into the wreath) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, the examiner would like to note that the specification does not address the introduction of motion into the wreath as a result of the inclusion of the miniature water fountain.
The applicants further argue that Kendall alone is insufficient to teach the inclusion of the miniature water fountain in the wreath. The examiner agrees with the interpretation and agreed with this interpretation in response to the September Office Action. The examiner would like to note that the new grounds rejection in the December Office Action and presently present did/does not solely rely on the teaching of Kendall to arrive at the presently disclosed invention, but rather relied on the Willis reference in combination with Kendall.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291.  The examiner can normally be reached on 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/JOHN D SCHNEIBLE/Examiner, Art Unit 1784                                                                                                                                                                                                        

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784